The Chancellor :
The petition for leave to intervene should be denied. Ehrenstrom v. Phillips, 9 Del. Ch. 74, 77 A. 80, is decisive upon the question. The fact that a vendee of land who acquired title with notice of a prior outstanding contract of purchase in another will be required specifically to perform the latter’s contract, as was held in Long v. Chandler, et al., 11 Del. Ch. 125, 98 A. 189, has no bearing upon the question which Ehrenstrom v. Phillips, supra, decides. That case, I may say, recognizes the propriety of the complainant’s joining the rival purchaser as a party defendant. ■ It would be well for the complainant to consider whether it would be prudent for him- to proceed with the cause until after he has made the petitioner a party.
The pending petition, however, must be dismissed.